Citation Nr: 1044788	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-35 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable evaluation for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from February 1978 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.


FINDING OF FACT

Audiological evaluation establishes that the Veteran's left ear 
hearing loss is consistent with Level V hearing impairment.


CONCLUSION OF LAW

The criteria for a compensable evaluation for left ear hearing 
loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and 
implemented at 38 C.F.R. § 3.159 (2010), amended VA's duties to 
notify and assist a claimant in developing the information and 
evidence necessary to substantiate a claim.

In August 2006, prior to the rating decision on appeal, the RO 
sent the Veteran a letter which advised the Veteran of the VCAA, 
including the types of evidence and/or information necessary to 
substantiate his claim and the relative duties upon himself and 
VA in developing his claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  This letter advised him of the bases for assigning 
ratings and effective dates if service connection is granted.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the duty to assist, VA has associated with the claims 
folder the Veteran's VA treatment records.  The Veteran has been 
afforded VA audiological examinations.  The Veteran provided 
testimony at a hearing in June 2010.  The Veteran has not 
identified any outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any such 
outstanding evidence.   

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Service-connected hearing loss is rated under Diagnostic Code 
6100.  See 38 C.F.R. § 4.85.  Generally, hearing loss disability 
evaluations range from noncompensable to 100 percent based on 
organic impairment of hearing acuity, as measured by controlled 
speech discrimination tests, in conjunction with the average 
hearing threshold, as measured by puretone audiometric tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  The 
rating schedule establishes eleven auditory acuity levels 
designated from Level I for essentially normal hearing acuity, 
through Level XI for profound deafness.  The numeric designation 
of impaired hearing, Levels I through XI, is determined for each 
ear by intersecting the vertical column appropriate for the 
puretone decibel loss and the horizontal row appropriate to the 
percentage of speech discrimination on Table VI.  See 38 C.F.R. § 
4.85.  Table VII is then used to determine the compensation rate 
by combining the Roman numeral designations for hearing 
impairment in both ears.  See 38 C.F.R. § 4.85.

Table VIA may alternately be used for certain exceptional 
patterns of hearing impairment.  For example, when the pure tone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  38 C.F.R. § 4.86(a).  
Additionally, when the puretone threshold is 30 decibels or less 
at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI 
or Table VIA is to be used, whichever results in the higher 
numeral, and that Roman numeral will then be elevated to the next 
higher Roman numeral.  38 C.F.R. § 4.86(b).  The resulting levels 
of hearing impairment for each ear will then be applied to Table 
VII.

When a Veteran is only service connected for hearing loss in one 
ear, the nonservice-connected ear will generally be evaluated in 
Table VII as if it had been assigned a Level I hearing impairment 
designation.  38 C.F.R. § 4.85(f).  Compensation, however, is 
payable for hearing loss in both ears as if both disabilities 
were service-connected if (1) hearing impairment in the service-
connected ear is compensable to a degree of 10 percent or more; 
(2) hearing impairment in the nonservice-connected ear, as 
measured by audio thresholds or speech discrimination scores, 
meets the criteria to be considered a disability under 38 C.F.R. 
§ 3.385; and (3) the nonservice-connected disability is not the 
result of the Veteran's own willful misconduct.  38 C.F.R. § 
3.383(a)(3)) (2010).

A November 2000 rating decision granted the Veteran service 
connection and a noncompensable rating for left ear hearing loss.  
The Veteran submitted his current claim for an increased rating 
for left ear hearing loss in July 2006.  At a June 2010 hearing 
the Veteran testified that he worked on the flight line in the 
Air Force and that his hearing loss in the left ear was due to a 
chemical burn in the left ear from jet fuel.  He asserted that he 
developed left ear hearing loss during service and that his left 
ear hearing loss has increased in severity since he left the 
military.  He reported that he now wears a hearing aid in the 
left ear.  He stated that sometimes he had trouble hearing people 
at work and that he sometimes needed to read lips to understand 
what people are saying.

On VA audiological examination in July 2006, the Veteran had 
right ear puretone thresholds of 25, 10, 10, 35, and 35 decibels 
at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  He had 
left ear puretone thresholds of 20, 15, 65, 65, and 65 decibels 
at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  His 
Maryland CNC speech discrimination scores were 100 percent in the 
right ear and 80 percent in the left ear. 

The Veteran was provided a VA audiological examination for 
compensation purposes in September 2006.  The Veteran had right 
ear puretone thresholds of 15, 10, 15, 35, and 25 decibels at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively.  He had left 
ear puretone thresholds of 20, 10, 60, 60, and 65 decibels at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively.  His 
Maryland CNC speech discrimination scores were 96 percent in the 
right ear and 94 percent in the left ear. 

The Veteran was provided another VA audiological examination in 
May 2009.  The Veteran had right ear puretone thresholds of 15, 
15, 20, 40, and 35 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively.  He had left ear puretone thresholds of 
20, 15, 70, 65, and 70 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively.  The left ear puretone threshold four 
frequency average was 55 decibels.  His Maryland CNC speech 
discrimination scores were 96 percent in the right ear and 80 
percent in the left ear. 

Regarding the effect of the Veteran's hearing loss on his usual 
occupation and daily activities, the May 2009 VA examiner noted 
that the Veteran encounters significant communication barriers 
without amplification.  See Martinak v. Nicholson, 21 Vet. App. 
447 (2007).

In this case the May 2009 VA audiological examination report 
revealed the Veteran to have the greatest hearing loss disability 
when compared with the July and September 2006 VA audiological 
examination reports.  Accordingly, the Board will use the results 
of the May 2009 audiological examination report to determine the 
Veteran's left ear hearing loss disability rating.

Although the Veteran's left ear hearing loss is not exceptional 
as defined by 38 C.F.R. § 4.86(a), the May 2009 audiological 
report shows that the audio thresholds in the left ear do meet 
the criteria for an exceptional pattern of hearing impairment 
under 38 C.F.R. § 4.86(b).  The puretone threshold at 1000 Hertz 
is less than 30 decibels and the puretone threshold at 2000 Hertz 
is 70 decibels.

Using Table VI, the Veteran's May 2009 left ear puretone 
threshold four frequency average of 55 decibels and his left ear 
speech discrimination score of 80 percent results in a Level IV 
designation.  

Using Table VIA, the Veteran's May 2009 left ear puretone 
threshold four frequency average of 55 decibels results in a 
Level III designation.

Table VI results in the higher designation and it is therefore 
used to calculate the Veteran's left ear hearing loss disability.  
As noted above, in cases where the Veteran's hearing loss is 
considered exceptional according to 38 C.F.R. § 4.86(b), the 
Roman numeral designation will be elevated to the next higher 
Roman numeral.  Consequently, the Veteran's Roman numeral 
designation is elevated from Level IV to Level V.

The Veteran is deemed to have Level I hearing in the right ear 
because service connection is not in effect for right ear hearing 
loss.  38 C.F.R. § 4.85(f).  When combined on Table VII, the 
Level I designation of the right ear and the Level V designation 
of the left ear results in a noncompensable disability rating.

Since the hearing impairment in the Veteran's service-connected 
left ear is not compensable to a degree of 10 percent or more, 38 
C.F.R. § 3.383(a)(3) is not applicable and compensation is not 
payable for hearing loss in both ears as if both disabilities 
were service-connected.  Id.

In reaching this determination, the Board has given due 
consideration to the holding of the United States Court of 
Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. 
App. 505 (2007) addressing the issue of whether it is appropriate 
to apply "staged" ratings when assigning an increased rating in 
a manner similar to what is done at the initial rating stage 
pursuant to the Court's holding in Fenderson v. West, 12 Vet. 
App. 119 (1999).  In the case at hand, it is clear that, over the 
course of the Veteran's appeal, symptomatology attributable to 
his service-connected left ear hearing loss has been 
appropriately rated.  Moreover, based on a review of the entire 
evidence of record, the Board is of the opinion that the 
disability picture presented by the Veteran's service-connected 
left ear hearing loss is appropriately contemplated by the Rating 
Schedule.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  See Thun v. 
Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

Entitlement to compensable rating for left ear hearing loss is 
denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


